Citation Nr: 9914891	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  97-16 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Dissatisfaction with the initial rating after the grant of 
service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1992 to 
February 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating action of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for lumbosacral 
strain and assigned a noncompensable evaluation from February 
1996.  The veteran submitted a notice of disagreement (NOD) 
in April 1997 and the RO issued a statement of the case (SOC) 
later that same month.  The veteran's substantive appeal was 
received in May 1997.  The issue is stated as shown on the 
front page because of the findings of the United States Court 
of Appeals of Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) in 
Fenderson, v. West, 12 Vet. App. 119 (1999).

In her NOD, the veteran had requested that she be scheduled 
for a personal hearing.  She withdrew that request in August 
1997.

In an unappealed rating action of April 1998 entitlement to 
service connection for scoliosis was denied.


REMAND

The veteran contends that her service-connected lumbosacral 
strain is more severe than the current rating indicates.  
Essentially, she maintains that pain associated with that 
disorder is more severe than depicted by the VA examinations 
conducted to date.  

The report of an April 1996 VA examination showed that the 
veteran complained of aching in her low back and it was the 
examiner's observation that the veteran was able to 
demonstrate normal range of motion, without pain.

VA outpatient treatment reports include numerous notations 
referable to the veteran's complaints of pain.  In August 
1997, the veteran was seen in the Pain Clinic at which time 
she reported that, on occasion, her back pain was so severe 
she was unable to get out of bed.  She was later issued a 
TENS unit and back brace for pain control.  

The veteran presented to an August 1998 VA examination with 
complaints that her back hurt "all the time."  She 
indicated that she used the brace and TENS unit when her back 
pain was particularly bothersome.  The examiner noted that 
the veteran had complete range of motion; however, there was 
no additional comment made regarding the cause of the pain 
complained of by the veteran.  

Where the record before the Board is inadequate, a remand is 
required.  The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

The Board finds the examination reports inadequate for rating 
purposes.  In this case the veteran is rated under Diagnostic 
Code 5295 which provides a 10 percent evaluation for 
characteristic pain on motion and a noncompensable evaluation 
with slight subjective symptoms only.  The Board believes 
that an examination is needed for the examiner to state 
whether the veteran's complaints of pain meet the 10 percent 
criteria or if she only has slight subjective symptoms.

In addition, the disability could be rated under Diagnostic 
Code 5292, which is based on limitation of motion.  While 
limitation of motion was not found on the August 1998 
examination the Board believes that any examination of 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, because the diagnostic codes used to rate the 
veteran's low back are cast in large measure in terms of 
limitation of motion, any examination for rating purposes 
must be expressed in terms of the degree of additional range-
of-motion loss due to any pain on use, incoordination, 
weakness, fatigability, or pain during flare-ups.  DeLuca, 
supra

Accordingly, in light of the veteran's complaints of pain, 
the examination ordered on remand should include medical 
determinations on whether the low back exhibits pain with 
use, weakened movement, excess fatigability, incoordination, 
or any other functionally disabling symptom.  Additionally, 
and most importantly, these determinations should be 
expressed in terms of additional range-of-motion loss beyond 
that already demonstrated clinically.  In other words, any 
functional loss found, such as the pain complained of by the 
veteran, must be quantified as additional loss of motion.  
DeLuca, supra. 

In addition the Court in Fenderson indicated that in a case 
which involves an initial rating after a grant of service 
connection consideration should be given to a staged rating.

Consequently, the case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims file, and 
associate them with the claims file.

2.  The veteran should be afforded an 
appropriate VA examination(s) to 
determine the extent of disabling 
manifestations of her service-connected 
low back disability.  The RO should 
provide the examiner(s) with the criteria 
of Diagnostic Codes 5292 and 5295.  The 
examiner(s) should review the claims 
folder, including a copy of this REMAND, 
and perform all tests and studies 
necessary to address the extent of 
functional impairment due the veteran's 
service-connected low back disability.  
The examiner(s) should first report the 
findings in relationship to Diagnostic 
Code 5292 and then separately in 
relationship to Diagnostic Code 5295.  
Findings that take into account all 
functional impairments identified in 
§§ 4.40, 4.45, including pain on use, 
incoordination, weakness, fatigability, 
abnormal movements, etc. should be 
included.  Any functional impairment 
identified should be expressed in terms 
of additional range-of-motion loss beyond 
that clinically demonstrated.  See 
DeLuca, supra. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

4.  Thereafter, the RO should again 
review the veteran's claim.  This should 
include consideration of all applicable 
rating criteria and DeLuca and Fenderson.  
If any benefit sought on appeal remains 
denied, the veteran should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board 


intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until otherwise notified.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









